Beth Gladden Coulson, Judge, dissenting. I strongly disagree with the conclusion reached by the majority that the corroborating evidence in this case does more than merely raise a suspicion of the appellant’s guilt. While I have reservations even as to the tendency of the corroborating evidence to connect the appellant with the crime charged, there is the additional requirement that the corroborating evidence be substantial. In light of our definition of that term, I am persuaded that there was no substantial evidence which would support a finding by the jury that the corroborating evidence was sufficient. Therefore, I respectfully dissent. As the majority opinion correctly points out, “[w]hile the corroborating evidence must do more than raise a suspicion of the defendant’s guilt, it need not be direct, but may be circumstantial, so long as it is substantial and tends to connect the defendant with the commission of the offense.’’'’ (Emphasis added.) King v. State, 254 Ark. 509, 494 S.W.2d 476 (1973). This position comes from the stipulation in Ark. Stat. Ann. § 43-2116 (Repl. 1977) that the corroborating evidence must do more than show that the offense was committed, and the circumstances thereof. Placing these requirements into the context of our appellate review, the majority states that “our inquiry is, or should be, not whether we view the corroborating evidence as sufficient, but whether there is substantial evidence to support the jury’s finding that the corroborating evidence was sufficient.” This court defines substantial evidence as evidence which is of sufficient force and character that it will, with reasonable and material certainty and precision, compel a conclusion one way or the other; it must force or induce the mind to pass beyond mere suspicion or conjecture. Phillips v. State, 17 Ark. App. 86, 703 S.W.2d 471 (1986). As is noted by the majority, we must lay aside all of the testimony of the accomplice, Cunningham, because we are concerned only with whether there was such other evidence corroborating Cunningham’s testimony as would force the mind to pass beyond mere suspicion and conjecture as to the appellant’s delivery of the confiscated marijuana. The evidence must, “independently of the testimony of the accomplice,” tend to connect the appellant with the commission of the offense. Turning to the evidence, we find that a search warrant had been executed at the Cunningham residence. Cunningham returned home while the search was in progress and his automobile was then searched. A large plastic bag containing thirty-four smaller bags of marijuana was found. The appellant’s fingerprints were found on five of the smaller bags. The majority then states that the informant, Beta, testified that Cunningham and the appellant were working together. Yet, the record shows that Beta also testified that while he knew that the appellant delivered marijuana to Cunningham, he could not prove it and could not say that there were such deliveries. The informant also admitted that he could not remember any direct words or conversations as to a working relationship between the appellant and Cunningham, and he knew they were working together just through rumors and seeing them together. I find it impossible to say that these facts constitute substantial evidence to support a jury’s finding connecting the appellant with the crime charged. The majority places reliance upon the fact that after Beta tried to purchase marijuana from the appellant but was told by the appellant that he no longer sold marijuana, Beta was referred to Cunningham. Thereafter, Beta apparently went to Cunningham’s residence and purchased marijuana; he also told Cunningham that he knew the appellant. While this testimony, when viewed in light of all of the other evidence, might tend to connect the appellant to Cunningham, I fail to see how it can be said that independently of Cunningham’s testimony it is of such character as to force the mind beyond speculation that the appellant was connected with the crime of delivery of the marijuana in question. That the informant had previously purchased drugs from the appellant and had seen marijuana weighed and bagged at the appellant’s residence in the past, if used to connect the appellant to the crime charged, surely cannot be said to do more than merely raise a suspicion of the appellant’s guilt as to the confiscated marijuana. The majority opinion, much like the appellee’s brief, sets forth in detail the testimony of the accomplice, Cunningham. Yet, the focus of this appeal must be on the corroborating evidence and upon the question of whether that evidence is substantial. King, supra. As to the appellant’s trip north, there was no showing that the appellant either purchased marijuana on that trip or returned to this state with any marijuana — much less the marijuana found in Cunningham’s car. Moreover, I find no evidence, other than the accomplice’s testimony, that the marijuana in question came from the appellant’s residence — the location of the suspect scales referred to by the majority. The fingerprints, of course, do no more than merely raise a suspicion of delivery by the appellant, and suspicion alone is not enough. I find the appellant’s reliance upon Pollard v. State, 264 Ark. 753, 574 S.W.2d 656 (1978), highly persuasive. As was emphasized in Pollard, the evidence produced by the State may have been voluminous, and there may have been plenty of evidence that something of a suspicious nature was going on. Yet, I ask the same question asked by the court in that case. When we apply the law to the facts in this case, where is the evidence, aside from the accomplice’s testimony, that the appellant delivered a controlled substance? 264 Ark. at 756.1 find that I must give the same answer given in Pollard; it is simply not there. Because the corroborating evidence was not such that, independently of the accomplice’s testimony, it would force the mind to pass beyond mere suspicion and conjecture, it fails to meet the test set out by the majority that it be substantial evidence. As such, it was insufficient as a matter of law and does not support the jury’s finding to the contrary. In accordance with our supreme court’s decision in Pollard, supra, the judgment should be reversed and the cause dismissed. Mayfield, J., agrees.